Title: From James Madison to Thomas Jefferson, 8 May 1784
From: Madison, James
To: Jefferson, Thomas


8 May 1784. In his “Summary Journal of Letters,” Jefferson recorded that he received in Philadelphia on 24 May a letter from JM written in Richmond on 8 May (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 235; Jefferson to JM, 25 May 1784). There is no clue concerning the subjects treated by JM in this missing letter. If JM adhered to his plan of leaving Montpelier for Richmond about 30 April, he would have been there for four or five days before writing to Jefferson (JM to Jefferson, 25 Apr. 1784). It is probably this letter which was offered in the Stan. V. Henkels Catalogue No. 686 (11–12 May 1892), item no. 182.
As a delegate from Orange County to the Virginia General Assembly, JM may have appeared before a member of the Council of State on 3 May to take the required oath, but the House of Delegates failed to muster a quorum until nine days later (JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia; Begun and Held at the Capitol, in the City of Williamsburg.
        Beginning in 1780, the portion after the semicolon reads, Begun and
          Held in the Town of Richmond. In the County of Henrico. The journal for each session
        has its own title page and is individually paginated. The edition used is the one in which
        the journals for 1777–1786 are brought together in two volumes, with each journal published
        in Richmond in either 1827 or 1828 and often called the “Thomas W. White reprint.”, May 1784, pp. 3, 4).
